UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7496



ANGELO EVANS,

                                              Plaintiff - Appellant,

          versus


ROBESON COUNTY DETENTION CENTER; ROBESON
COUNTY BOARD OF COMMISSIONERS; GLENN MAYNOR;
RAYMOND WILLIAMS; TERRY HARRIS; FAYE WATSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm H. Howard, District
Judge. (CA-99-289-CT-5-H)


Submitted:   January 20, 2000             Decided:   February 2, 2000


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelo Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Angelo Evans, a North Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915(e) (West Supp. 1999).   We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court. See Evans v. Robeson County

Board of Commissioners, No. CA-99-289-CT-5-H (E.D.N.C. Sept. 17,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2